UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WISCONSIN

MILWAUKEE DIVISION

 

HENRY BLEIER, Individually and on Behalf
of All Others Similarly Situated,

12769 Maypan Drive

Boca Raton, FL 33428,

Plaintiff,
vs.
A.O. SMITH CORPORATION Civil No.
11270 West Park Place
Milwaukee, WI 532224 CLASS ACTION
Registered Agent:

The Prentice-Hall Corporation System, Inc.
251 Little Falls Drive
Wilmington, DE 19808

AJITA RAJENDRA
11429 North Justin Drive
Mequon, WI 53092

KEVIN WHEELER
N33W29725 Woodridge Circle
Pewaukee, WI 53072

JOHN KITA
N30W29389 Hillcrest Drive
Pewaukee, WI 53072

Defendants. DEMAND FOR JURY TRIAL

 

COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

 

Case 2:19-cv-00786-NJ Filed 05/28/19 Page 1of32 Document 1
Plaintiff Henry Bleier, individually and on behalf of all others similarly situated, by
plaintiff's undersigned attorneys, for plaintiff's complaint against defendants, alleges the
following based upon personal knowledge as to plaintiff and plaintiff's own acts and upon
information and belief as to all other matters based on the investigation conducted by and through
plaintiff's attorneys, which included, among other things, a review of A.O. Smith Corporation
(“A.O. Smith” or the “Company”) press releases, U.S. Securities and Exchange Commission
(“SEC”) filings, analyst reports, media reports, and other publicly disclosed reports and
information about the Company. Plaintiff believes that substantial additional evidentiary support
will exist for the allegations set forth herein after a reasonable opportunity for discovery.

NATURE OF THE ACTION

1. This is a securities class action on behalf of all purchasers of A.O. Smith common
stock between July 26, 2016 and May 16, 2019, inclusive (the “Class Period”), against A.O. Smith
and certain of the Company’s executive officers seeking to pursue remedies under the Securities
Exchange Act of 1934 (the “Exchange Act”).

JURISDICTION AND VENUE

2. The claims asserted herein arise under §§10(b) and 20(a) of the Exchange Act, 15
U.S.C. §§78j(b) and 78t(a), and Rule 10b-5, 17 C.F.R. §240.10b-5. Jurisdiction is conferred by
§27 of the Exchange Act, 15 U.S.C. §78aa.

3. Venue is proper in this District pursuant to §27 of the Exchange Act. The acts and
transactions giving rise to the violations of law complained of occurred in part in this District,
including the dissemination of false and misleading statements into this District. In addition,
defendants reside and/or transact business in this District. The Company maintains its corporate

headquarters in this District.

-l-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 2 of 32 Document 1
4. In connection with the acts and conduct alleged in this complaint, defendants,
directly or indirectly, used the means and instrumentalities of interstate commerce, including, but
not limited to, the mails and interstate wire and telephone communications.

PARTIES

5. Plaintiff Henry Bleier purchased A.O. Smith common stock during the Class Period
as described in the Certification attached hereto and incorporated herein by reference and suffered
damages.

6. Defendant A.O. Smith is a Milwaukee-based manufacturer of gas and electric water
heaters, boilers, tanks and water treatment products. Its common stock trades on the New York
Stock Exchange (“NYSE”) under ticker symbol “AOS.”

7. Defendant Ajita Rajendra (“Rajendra”) has served as the Executive Chairman of
A.O. Smith since September 2018. Previously, he served as the Chief Executive Officer (“CEO”)
and Chairman of the Board of Directors of A.O. Smith (the “Board”) since April 2014.

8. Defendant Kevin Wheeler (“Wheeler”) has served as CEO of A.O. Smith since
September 2018, its President since May 2017 and a director since July 2017. He previously
served as the Company’s Chief Operating Officer (“COO”), and before that was the Company’s
General Manager of North America, India and Europe water heating.

9. Defendant John Kita (“Kita”) served as Chief Financial Officer (“CFO”) of A.O.
Smith throughout the Class Period until his retirement in May 2019.

10. Defendants Rajendra, Wheeler and Kita are referred to herein as the “Individual
Defendants.”

11. During the Class Period, the Individual Defendants ran the Company as hands-on
managers overseeing A.O. Smith’s operations and finances and made the materially false and
misleading statements described herein. The Individual Defendants had intimate knowledge about

-2-
Case 2:19-cv-00786-NJ Filed 05/28/19 Page 3 of 32 Document 1
core aspects of A.O. Smith’s financial and business operations, including its operations in China.
The Individual Defendants have traveled to China on business for A.O. Smith and are focused on,
and personally involved in, the Company’s operations in China given the country’s importance to
A.O. Smith’s overall business and prospects. The Individual Defendants were also intimately
involved in deciding which disclosures would be made by A.O. Smith.

BACKGROUND

12. Defendant A.O. Smith is a leading manufacturer and marketer of water heaters and
boilers. It maintains two primary operating segments: (1) North America; and (2) Rest of World.
The Rest of World segment primarily consists of the Company’s operations in China, which
accounted for approximately one-third of the Company’s total sales in 2018 and almost the entirety
of its Rest of World segment sales.

13. A.O. Smith has operated in China for over 20 years. In recent years, it has become
an increasingly critical market by which to measure the Company’s business and prospects. Not
only does China present one of the largest markets for water heaters and boiler products in the
world, A.O. Smith is generally thought to command a price premium in the country due to its
purportedly superior product offerings. In 2018, the Company boasted “record” sales of $3.2
billion, which it stated was “primarily” due to “higher sales of water treatment products in China,”
in addition to pricing actions in the United States. For the year, the Company’s China sales
exceeded $1 billion.

14, Between 2015 and 2018, A.O. Smith’s net sales in China grew by over 36%.
However, as would only later be revealed, A.O. Smith fueled this growth through an undisclosed
partner in China, Jiangsu UTP Supply Chain (“UTP”). According to later-revealed analyst

allegations, A.O. Smith used UTP to inflate its sales figures, engage in “channel stuffing” (i.e.,

-3-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 4 of 32 Document 1
forcing unwanted inventory through a controlled distribution channel) and hide the deteriorating
business trends it was experiencing in China.

15. | Beginning in 2015, China experienced a significant slowdown in its real estate
market, which had follow-on effects for the sale of new housing appliances such as the water heater
and boilers manufactured by A.O. Smith. As a result, the growth that A.O. Smith had been
experiencing in China, especially in terms of the Company’s profit margins, became unsustainable
as A.O. Smith struggled to maintain its pricing power against lower-cost competitors, particularly
as it attempted to expand into so-called “second tier” Chinese cities. In order to mitigate adverse
trends in an increasingly difficult market environment, A.O. Smith used its undisclosed
relationship with UTP to inflate its gross margins and mask its actual China revenue and earnings
slowdown through distributor-financed channel stuffing. By some estimates, UTP accounted for
up to 75% of the Company’s product sales in China during the Class Period.

DEFENDANTS’ FALSE AND MISLEADING STATEMENTS
DURING THE CLASS PERIOD

16. The Class Period begins on July 26, 2016. On that date, A.O. Smith issued a press
release announcing “record second quarter” net earnings of $87.1 million. The press release
claimed that the strong results were driven in large part by the success of A.O. Smith’s China
operations. The press release continued in pertinent part:

“Our strong year-over-year earnings growth of 23 percent continued to
demonstrate solid execution by our business teams in North America and China,”
noted Ajita G. Rajendra, chairman and chief executive officer.

“We achieved year-over-year sales growth in China of 16 percent in local
currency in the second quarter thanks to increased sales of water heating and water
treatment products,” Rajendra added.

* * *

Rest of World segment

Sales of this segment, which is primarily comprised of China, Europe and
India, increased approximately eight percent in the second quarter of 2016 to
-4-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 5 of 32 Document 1
$239.8 million from $221.3 million in the year-ago quarter. Continued strong
customer demand for the company’s premium water heating and water treatment
products drove China sales nearly 16 percent higher in local currency and
approximately 10 percent higher as measured in U.S. dollars.

Operating earnings for this segment were $33.0 million compared with
$30.9 million earned in the 2015 second quarter. The impact to profits from higher
China sales was partially offset by higher selling costs to support expansion in tier
2 and tier 3 cities and the e-commerce platform in China, as well as larger losses in
India. Segment operating earnings were negatively impacted by approximately $2
million due to China currency translation. As a result of these factors, second
quarter 2016 operating margin of 13.8 percent was modestly lower than the 14.0
percent operating margin in 2015.

17. On August 8, 2016, A.O. Smith filed a Form 10-Q, signed by defendant Rajendra
and defendant Kita, which reiterated the Company’s 2Q16 earnings and operating results,

including for its China segment. The Form 10-Q also stated that A.O. Smith’s China sales were

expected to grow throughout 2016, stating in pertinent part:

Sales in our Rest of World segment grew approximately eight percent in the
second quarter of 2016, as a result of ten percent sales growth in China. Sales in
our Rest of World segment grew approximately ten percent in first half of 2016.
China sales in local currency grew approximately 16 percent in both the second
quarter and first half of 2016 compared to the same periods last year. We expect
full year 2016 sales in China to grow at a rate of approximately 15 percent in
local currency driven by expected continued overall water heater market growth,
market share gains, improved product mix and water treatment product growth
at a rate significantly higher than 15 percent.

18. On October 26, 2016, A.O. Smith issued a press release announcing “record sales
and strong earnings increases” for 3Q16 of $683.9 million and $83.2 million, respectively. The
press release stated that the increases were largely due to success in the Company’s China
operations, stating that “continued strong demand for the company’s water heating and water
treatment products in China drove sales in the third quarter nine percent higher compared with
sales of $625.1 million during the same period in 2015” and that “[s]ales increased 11 percent
when adjusted for the impact from the stronger U.S. dollar against the Chinese and Canadian

currencies.” The press release continued in pertinent part:

-5-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 6 of 32 Document 1
“A. O. Smith delivered record sales and strong earnings increases thanks to
our global growth strategy,” commented Ajita Rajendra, chairman and chief
executive officer.

Rest of World segment

Rest of World sales, which is primarily comprised of China, Europe and
India, improved 11 percent in the third quarter of 2016 to $240.3 million. Sales of
A, O. Smith branded water heaters and water treatment products in China
increased 11 percent in U.S. dollars and 17 percent in local currency.

19. On November 8, 2016, A.O. Smith filed a Form 10-Q, signed by defendant
Rajendra and defendant Kita, which reiterated the Company’s 3Q16 earnings and operating results,
including for its China segment. The Form 10-Q reiterated that A.O. Smith was experiencing
strong sales in China, stating in pertinent part:

Sales in our Rest of World segment grew approximately 11 percent in the

third quarter of 2016, as a result of 11 percent sales growth in China. China sales

in local currency grew approximately 17 percent in the third quarter compared

to the same period last year. We expect full year 2016 sales in China to grow at

a rate in excess of 16 percent in local currency driven by expected continued

overall water heater market growth, market share gains, improved product mix

and growth in sales of water treatment products at a rate significantly higher

than 16 percent.

20. On February 2, 2017, A.O. Smith issued a press release announcing “record sales
of $2.69 billion and record net earnings of $326.5 million, or $1.85 per share, for 2016 compared
with net earnings of $282.9 million, or $1.58 per share, the previous year.” Again, the Company
touted its success in China as the primary driver of the results, stating that “[s]ales in China grew
13 percent during 2016 and grew 19 percent when the impact from the stronger U.S. dollar is
excluded.” The press release continued in pertinent part:

“4. O. Smith had another excellent year, setting sales and earnings
records thanks to continued healthy end markets for our consumer products in

China and for boilers and commercial water heaters in the U.S.,” Ajita G.
Rajendra, chairman and chief executive officer, observed.

-6-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 7 of 32 Document 1
“In addition to the launch of several new products in China, we saw an
increase in China water treatment sales of nearly 35 percent,’ Rajendra
continued.

Rest of World segment

Sales of this segment increased 11 percent in 2016 to $965.6 million
compared with 2015 sales of $866.1 million. China sales increased 13 percent
and grew 19 percent when the impact from the stronger U.S. dollar is excluded.
An increase in demand for water heaters and residential air purification products
and 35 percent growth in A. O. Smith-branded water treatment product sales
contributed to the strong growth in China.

Operating earnings for this segment increased 14 percent in 2016 to
$129.1 million compared with $113.0 million earned the prior year. Higher sales
were partially offset by increased China selling, general and administrative
(SG&A) expenses. Higher selling costs in China to support expansion in tier 2 and
3 cities, as well as higher advertising costs to support brand building, were the
primary drivers of higher segment SG&A expenses. Currency translation reduced
China earnings by approximately $8 million. Segment operating margin was
slightly higher at 13.4 percent in 2016 compared with 2015 segment operating
margin of 13.0 percent.

Segment sales for the fourth quarter 2016 of 3268.1 million were 16
percent higher than the same period in the previous year. Sales in China
increased 24 percent in the quarter, excluding the impact from the strengthening
U.S. dollar. Continued demand for the company’s consumer products in the
region led by water treatment and air purification products contributed to the
strong sales growth.

Segment operating earnings of $38.2 million were 34 percent higher in
the fourth quarter of 2016 than in the same three-month period in 2015, driven
by the impact from higher China sales. Higher selling costs to support growth,
higher advertising costs to support brand building and $2.5 million due to currency
translation, all in China, partially offset higher China sales. Segment operating
margin for the period at 14.2 percent was higher than the fourth quarter of 2015 at
12.3 percent due to higher gross margins primarily driven by a more profitable mix
of China products and improved profitability associated with sales of water
treatment products in the 2016 quarter.

21. On February 17, 2017, A.O. Smith filed a Form 10-K, signed by defendant
Rajendra and defendant Kita, which reiterated the Company’s 4Q16 and FY16 earnings and

operating results, including for its China segment. The Form 10-K touted A.O. Smith’s experience

-7-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 8 of 32 Document 1
and market dominance in China, claiming the Company had grown to become “one of the leading
suppliers of water heaters to the residential market in China.” It continued in pertinent part:

REST OF WORLD

Sales in our Rest of World segment increased 11.5 percent, or $99.5 million,
in 2016 compared with the prior year. A 12.5 percent increase in sales in China
to $887.9 million was the primary source of the increase. Excluding the
appreciation of the U.S. dollar in 2016, sales in China increased 18.9 percent in
2016.

We have operated in China for more than 20 years. In that time, we have
been aggressively expanding our presence while building A. O. Smith brand
recognition in the residential and commercial markets. The Chinese water heater
market is predominantly comprised of electric wall-hung, gas tankless and solar
water heaters. We believe we are one of the leading suppliers of water heaters to
the residential market in China, with a broad product offering including electric,
gas, gas tankless, heat pump and solar units as well as combi boilers. Primarily for
Asia, we also manufacture and market water treatment products and air purification
products.

We sell water heaters in more than 9,000 retail outlets in China, of which
over 2,500 exclusively sell our products. Our water treatment products and air
purification products are sold in over 6,500 and 2,500 retail outlets in China,
respectively. Our e-commerce sales continue to grow in China reaching nearly
$200 million in 2016.

22. The Form 10-K also stated that the primary driver of A.O. Smith’s favorable 2016
financial and operating results was the Company’s success in China. It stated in pertinent part:

RESULTS OF OPERATIONS

Our sales in 2016 were a record $2,685.9 million surpassing 2015 sales of
$2,536.5 million by 5.9 percent. Excluding the impact from the appreciation of the
U.S. dollar against the Chinese currency that occurred in 2016, our sales grew
approximately eight percent in 2016. The increase in sales in 2016 was primarily
due to higher sales in China of water heaters, residential air purification
products, as well as 35 percent sales growth of A. O. Smith-branded water
treatment products. Sales in China grew 12.5 percent in 2016, and excluding the
impact of the appreciation of the U.S. dollar, sales in China increased 18.9
percent in 2016.

23. In addition, the 2016 Form 10-K stated that the Company was positioned to

continue to grow its China business throughout 2017, stating in pertinent part:

-8-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 9 of 32 Document 1
Outlook

We expect our sales in China will continue to grow at a rate of
approximately 15 percent in local currency terms in 2017 led by continued strong
sales growth of water heaters, water treatment and air purification products. We
project continued declines in the Chinese currency compared to the U.S. dollar
resulting in a five percent, or $40 million, headwind in 2017 sales, compared with
the average rate in 2016....

Combining all these factors, we expect sales growth of between eight and
9.5 percent in 2017 and sales growth of between 9.5 and 11 percent measured in
local currency in 2017 and earnings to be in the range of $1.98 to $2.08 per share
for 2017. This does not include the potential impact of future acquisitions.

24. On April 27, 2017, A.O. Smith issued a press release again announcing “record”
first quarter results on the back of purportedly strong China demand. The press release stated that
the Company had achieved “first quarter net earnings of $87.7 million or $.50 per share on record
first quarter sales of $740.0 million.” It continued in pertinent part:

Sales in the quarter ended March 31 grew approximately 16 percent
compared with sales of $636.9 million during the same period in 2016. Sales in
China grew 20 percent during the first quarter 2017 or grew 27 percent when
excluding the impact from the stronger U.S. dollar.

“The strength of both the U.S. water heater industry and our consumer
product demand in China is encouraging,” noted Chairman and Chief Executive
Officer Ajita G. Rajendra. “With double digit sales growth in both operating
segments in the quarter, A. O. Smith is starting the year on solid footing.”

* * *

Rest of World segment

Sales of this segment, which is primarily comprised of China, Europe and
India, increased approximately 19 percent in the first quarter of 2017 to $259.5
million from $217.4 million in the year ago quarter. Continued strong customer
demand for the company’s premium products and a pre-buy in advance of a price
increase related to steel and other cost inflation, drove China sales 27 percent
higher as measured in local currency and over 20 percent higher as measured in
U.S. dollars. Water treatment sales in China grew over 50 percent and air
purification sales grew over 80 percent in local currency.

25. On May 8, 2017, A.O. Smith filed a Form 10-Q, signed by defendant Rajendra and

defendant Kita, which reiterated the Company’s 1Q17 earnings and operating results, including

-9-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 10 of 32 Document 1
for its China segment. The Form 10-Q highlighted A.O. Smith’s product sales in China, stating in
pertinent part:

Sales in our Rest of World segment grew approximately 19 percent in the
first quarter of 2017 as a result of 20 percent sales growth in China. China sales
in local currency terms grew approximately 27 percent in the first quarter
compared to the same period last year driven by higher demand for our consumer
products and by a pre-buy by our customers in advance of a price increase related
to steel and other costs.

We expect full year 2017 sales in China to grow at a rate of over 15 percent
in local currency terms driven by expected continued overall water heater market
growth, market share gains, improved product mix and water treatment product
sales growth at a rate significantly higher than 15 percent.

26. On July 26, 2017, A.O. Smith issued a press release again announcing “record
second quarter net earnings” of $92.4 million “on nearly 11 percent increase in sales.” Once again
the favorable results were attributable to the surge in Chinese demand for its products that the
Company was purportedly experiencing. The press release continued in pertinent part:

“We continued to see solid demand for our premium products in China
with sales growth in local currency of 20 percent, led by water treatment and air
purification,” commented Ajita G. Rajendra, chairman and chief executive officer.
“Sales of our commercial water heaters and boilers in North America continued to
be strong.”

Rest of World segment

Sales of this segment, which is primarily comprised of China, Europe and
India, increased approximately 14 percent in the second quarter of 2017 to $272.8
million from $239.8 million in the year-ago quarter. Continued strong customer
demand for the company’s premium products, as well as a price increase
announced in the first quarter of 2017, drove China sales 20 percent higher in
local currency. A. O. Smith branded water treatment sales grew 40 percent in
local currency in the second quarter of 2017, and air purification product sales
quadrupled.

27. On August 8, 2017, A.O. Smith filed a Form 10-Q, signed by defendant Rajendra

and defendant Kita, which reiterated the Company’s 2Q17 earnings and operating results,

-10-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 11 of 32 Document 1
including for its China segment. The Form 10-Q highlighted A.O. Smith’s product sales in China,
stating in pertinent part:

Sales in our Rest of World segment grew approximately 14 percent in the
second quarter of 2017 compared to the same period last year as a result of 15
percent sales growth in China. China sales in local currency terms grew
approximately 20 percent in the second quarter driven by higher demand for our
consumer products, led by water treatment and air purification, and pricing
actions due to higher steel and other costs.

We expect full year 2017 sales in China to grow compared to 2016 ata
rate of almost 17 percent in local currency terms driven by expected continued
overall water heater market growth, market share gains, higher average selling
prices and water treatment product sales growth at a rate significantly higher
than 15 percent.

28. On October 25, 2017, A.O. Smith issued a press release again announcing “record
third quarter net earnings” of $93.7 million “on 10 percent increase in sales.” Once again the press
release stated that China was a driver of the growth, with defendant Rajendra quoted as saying:
“Sales of our consumer products in China, particularly water treatment and air purification,
contributed to our growth, as well.” The press release continued in pertinent part:

Rest of World segment

Sales of this segment, which is primarily comprised of China, Europe and

India, increased approximately 12 percent in the third quarter of 2017 to $270.1

million compared with the year-ago quarter. Higher demand for the company’s

premium consumer products, as well as pricing actions due to higher steel and
other costs, drove China sales up nearly 13 percent.

29. On November 6, 2017, A.O. Smith filed a Form 10-Q, signed by defendant
Rajendra and defendant Kita, which reiterated the Company’s 3Q17 earnings and operating results,
including for its China segment. The Form 10-Q stated that the Company’s China sales were
expected to continue to grow, stating:

In our Rest of World segment, we expect full year 2017 sales in China to
grow compared to 2016 at a rate of over 15 percent in local currency terms driven
by expected continued overall water heater market growth, market share gains,

improved product mix and water treatment product sales growth at a rate
significantly higher than 15 percent.

-ll-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 12 of 32 Document 1
It continued in pertinent part:

Rest of World

Sales in our Rest of World segment were $270.1 million in the third quarter
of 2017 or $29.8 million higher than sales of $240.3 million in the third quarter of
2016. Sales in the first nine months of 2017 were $802.4 million or $104.8 million
higher than sales of $697.6 million in the first nine months of 2016. China sales
grew approximately 13 percent and 20 percent in local currency terms in the third
quarter and first nine months of 2017, respectively, compared to same periods in
the prior year, primarily due to higher sales of consumer products, particularly
water treatment and air purification products. Sales in China in both periods of
2017 also benefitted from pricing actions announced earlier this year due to higher
steel and other costs. China sales of A.O. Smith branded water treatment products
grew 31 percent and China sales of air purification products doubled in the first
nine months of 2017, compared to the same period last year.

Rest of World segment earnings were $33.8 million in the third quarter of
2017 or approximately nine percent higher than segment earnings of $31.1 million
in the third quarter of 2016. Segment earnings in the first nine months of 2017 of
$98.8 million were approximately nine percent higher than segment earnings of
$90.9 million in the first nine months of 2016.

30. On January 30, 2018, A.O. Smith announced “record sales of $3 billion in 2017.”
The press release stated that “[s]ales in China grew 16 percent during 2017 and grew 18 percent
when the impact from the stronger U.S. dollar is excluded,” which helped the Company achieve
adjusted net earnings of $378.3 million. The press release continued in pertinent part:

“2017 marked another record year for A. O. Smith,” Ajita G. Rajendra,
chairman and chief executive officer, announced. “Our double-digit sales growth
in 2017 was driven by continued strong demand for our consumer products in
China and positive end markets for our water heaters and boilers in North
America. China sales exceeded the $1 billion milestone and were driven by 35
percent growth in water treatment sales and a near doubling of air purification
sales. China on-line sales reached $250 million in 2017.”

* * *

Rest of World segment

Sales of this segment increased 16 percent in 2017 to $1.12 billion
compared with 2016 sales of $965.6 million. China sales increased I6 percent
and grew 18 percent when the impact from the stronger U.S. dollar is excluded.
An increase in demand for the company’s consumer products in the region, led by
water treatment and air purification products, and pricing actions primarily due to
higher steel costs and higher fees paid to installers contributed to the strong sales

-12-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 13 of 32 Document 1
growth in China. Water heater and water treatment sales in India increased
approximately $8 million or over 40 percent in 2017 compared with 2016.

Earnings for this segment increased 16 percent in 2017 to $149.3 million
compared with $129.1 million earned the prior year. Higher sales in China,
including the price increase, were partially offset by higher steel costs, higher fees
paid to installers and increased SG&A costs. Expansion of water treatment and air
purification product retail outlets in tier 2 and 3 cities, higher advertising related to
brand building in the company’s newer product categories and higher water
treatment product development engineering costs were the primary drivers of
higher SG&A in China. Segment margin of 13.4 percent in 2017 was essentially
the same as the prior year.

Segment sales for the fourth quarter 2017 of $313.8 million were 17 percent
higher than the same period in the previous year. Sales in China increased 16
percent in the quarter, driven by pricing actions primarily due to higher steel costs,
higher fees paid to installers and higher demand for the company’s consumer
products in the region. Sales in India grew over 40 percent compared with the same
period in 2016.

Segment earnings of $50.8 million were 33 percent higher in the fourth
quarter of 2017 compared with the same three-month period in 2016, driven by
the impact from higher India sales and China sales, including the price increase.
Higher steel costs and higher fees paid to installers partially offset the impact of
higher China sales. Segment margin for the period was 16.2 percent compared
with 14.2 percent in 2016, primarily due to improved margin for the company’s
water treatment products sold in China, lower China selling and advertising costs
as a percent of sales and improved performance in India.

31. On February 16, 2018, A.O. Smith filed a Form 10-K, signed by defendant
Rajendra and defendant Kita, which reiterated the Company’s 4Q17 and FY17 earnings and
operating results, including for its China segment. The Form 10-K touted A.O. Smith’s experience
and market dominance in China, claiming the Company had grown to become “one of the leading

suppliers of water heaters to the residential market in China.” It continued in pertinent part:

REST OF WORLD

Sales in our Rest of World segment increased 15.6 percent, or $150.7
million, in 2017 compared with the prior year. A 15.9 percent increase in sales in
China to over $1 billion was the primary source of the increase. Excluding the
appreciation of the U.S. dollar, sales in China increased 17.9 percent in 2017.

We have operated in China for more than 20 years. In that time, we have
been aggressively expanding our presence while building A. O. Smith brand
recognition in the residential and commercial markets. The Chinese water heater

-13-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 14 of 32 Document 1
market is predominantly comprised of electric wall-hung, gas tankless, combi-
boiler and solar water heaters. We believe we are one of the leading suppliers of
water heaters to the residential market in China in dollar terms, with a broad
product offering including electric, gas tankless, heat pump and combi boilers as
well as solar units. We also manufacture and market water treatment products and
air purification products, primarily in China.

We sell water heaters in more than 8,000 retail outlets in China, of which
over 2,900 exclusively sell our products. Our water treatment products and air
purification products are sold in over 7,400 and 3,500 retail outlets in China,
respectively. Our e-commerce sales continued to grow in China, to approximately
$250 million in 2017.

32. | The Form 10-K also stated that the primary driver of A.O. Smith’s favorable 2017
financial and operating results was the Company’s success in China. It stated in pertinent part:

RESULTS OF OPERATIONS

Our sales in 2017 were a company record $2,997 million surpassing 2016
sales of $2,686 million by 11.6 percent. The increase in sales in 2017 was
primarily due to higher sales in China as well as higher sales of water heaters and
boilers in North America. Sales in China grew 15.9 percent to over $1 billion in
2017, and excluding the impact of the appreciation of the U.S. dollar, sales in China
increased 17.9 percent in 2017.

33. On April 25, 2018, A.O. Smith issued a press release announcing “double digit
earnings growth on record first quarter sales” of $788 million which contributed to net quarterly
earnings of $98.8 million. The press release continued in pertinent part:

Rest of World segment

First quarter sales for the Rest of World segment increased 13 percent over
the 2017 first quarter to $293.8 million. In China, sales increased 13 percent
including approximately $21 million of benefit from currency translation due to the
appreciation of the China currency compared with the prior year. In local currency
terms, sales grew four percent and were negatively impacted by a pre-buy in the
fourth quarter of 2017. Pricing actions in mid-2017, primarily due to higher steel
and installation costs, as well as higher demand for gas tankless water heaters and
water treatment products, contributed to higher sales and were partially offset by a
significant decline in air purification product sales primarily due to improved air
quality in China.

First quarter segment earnings of $36.1 million were approximately 11
percent higher than the $32.5 million earned in last year’s first quarter. Higher
China sales, including the price increase, were partially offset by higher steel costs,

-14-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 15 of 32 Document 1
selling and engineering expenses associated with new product development and the
negative impact to earnings from lower air purification product sales.

34. On May 7, 2018, A.O. Smith filed a Form 10-Q, signed by defendant Rajendra and
defendant Kita, which reiterated the Company’s 1Q18 earnings and operating results, including
for its China segment. The Form 10-Q stated that “[s]ales in the first quarter of 2018 were $788
million, approximately 6.5 percent higher than sales of $740 million in the first quarter of 2017”
“primarily due to continued demand for our consumer products in China and positive end
markets for our boilers in North America.” The Form 10-Q also stated that the Company’s China
sales were expected to continue to grow, stating:

In our Rest of World segment, we expect sales in China to grow in 2018 at
a rate of approximately nine to ten percent in local currency, or over 14 percent
in U.S. dollar terms, as we believe tankless water heater market growth, geographic
expansion and growth in sales of our water treatment products will contribute to
our growth.

35. OnJuly 25, 2018, A.O. Smith issued a press release announcing “double-digit sales
and earnings growth in second quarter” of $833.3 million and $92.4 million, respectively. The
press release continued in pertinent part:

Rest of World segment

Second quarter sales for the Rest of World segment increased 13 percent
to $308.1 million compared with sales of $272.8 million in the 2017 second
quarter. Sales in China increased 12 percent in the second quarter, including a
currency translation benefit of approximately $19 million. China sales grew four
percent in local currency. Higher sales of gas tankless water heaters and water
treatment products, as well as pricing actions effective in mid-2017, were partially
offset by lower sales of air purification products and e-commerce sales compared
with the prior year.

36. On August 6, 2018, A.O. Smith filed a Form 10-Q, signed by defendant Rajendra
and defendant Kita, which reiterated the Company’s 2Q18 earnings and operating results,
including for its China segment.

37. On October 30, 2018, A.O. Smith issued a press release announcing “third quarter

net earnings of $104.6 million or $0.61 per share on third quarter sales of $754.1 million.” While
-15-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 16 of 32 Document 1
the press release discussed “weaker housing growth in China,” it quoted defendant Wheeler, who
had recently replaced defendant Rajendra as CEO, as stating: “A bright spot in China was our sales
of water treatment products, which grew significantly in the quarter .... This growth reaffirms
our belief of the growing consumer desire for safe drinking water in that country, as well as our
capabilities to bring the best products to the market.” It continued in pertinent part:

Rest of World segment

Sales of this segment, which is primarily comprised of China, Europe and
India, increased approximately one percent in the third quarter of 2018 to $274.1
million compared with the year-ago quarter. Higher sales of water treatment and
air purification products in China were partially offset by a decline in electric
water heater sales compared with the prior year. Currency translation reduced
sales by approximately $6 million compared with the third quarter 2017.

Segment earnings were approximately 16 percent higher at $39.1 million
compared with the third quarter of 2017, primarily due to lower expenses associated
with employee incentive programs in China and smaller losses in India. As a result,
third quarter 2018 segment margin of 14.3 percent was significantly higher than the
12.5 percent segment margin achieved in the same period in 2017.

38. On November 8, 2018, A.O. Smith filed a Form 10-Q, signed by defendant Wheeler
and defendant Kita, which reiterated the Company’s 3Q18 earnings and operating results,
including for its China segment. The Form 10-Q continued in pertinent part:

In our Rest of World segment, we expect sales in China to grow in 2018 at
a rate of three percent in local currency terms, and five percent in U.S. dollar
terms, lower than our previous guidance due to slower than expected housing
growth caused by deteriorating consumer confidence related to a weakening
economy. ...

Combining all of these factors, we expect our consolidated sales to grow
approximately seven percent in 2018.

We preliminarily project our 2019 sales growth in China in local currency
will be three percent compared to 2018, as inventory levels remain elevated into
2019 due to slower housing growth. Further, we expect headwinds of
approximately $50 million to sales and over $7 million to earnings in China due to
the depreciation of the China currency compared to the U.S. dollar in 2019
compared to 2018. Combining our China projection, with the benefit of a full year
of pricing actions for North America water heaters, a full year of sales of water
treatment products to Lowe’s and our projection that the remainder of our products
will have sales growth similar to 2018, we project our organic growth in 2019 will

-16-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 17 of 32 Document 1
be 5.5 to seven percent in local currency terms and four to 5.5 percent in U.S.
dollar terms.

39. On January 29, 2019, A.O. Smith issued a press release announcing “record sales
and net earnings in 2018” of $3.2 billion and $44.2 million, respectively. The press release stated
that the growth was driven, in part, by “water treatment products in China” as “[t]otal China sales
grew approximately four percent.” The release quoted defendant Wheeler as highlighting the
Company’s exponential growth in global water treatment sales, which had been driven primarily
by sales in China: “In seven years we have been able to grow our global water treatment sales from
approximately $35 million to $400 million.” It continued in pertinent part:

Rest of World segment

Sales of this segment increased five percent in 2018 to $1.2 billion
compared with 2017 sales. China sales increased nearly two percent on a local
currency basis. The Chinese currency favorably impacted the translation of China
sales by approximately $23 million. In China, higher water treatment product sales
were partially offset by lower sales of electric water heaters and air purification
products. Water heater and water treatment product sales in India increased
approximately $8 million, or over 30 percent, in 2018 compared with 2017.

40. On February 15, 2019, A.O. Smith filed a Form 10-K, signed by defendant Wheeler
and defendant Kita, which reiterated the Company’s 4Q18 and FY18 earnings and operating
results, including for its China segment. The Form 10-K highlighted A.O. Smith’s experience and
market dominance in China, claiming the Company had grown to become “one of the leading
suppliers of water heaters to the residential market in China.” It continued in pertinent part:

REST OF WORLD

We have operated in China for more than 20 years. In that time, we have
been aggressively expanding our presence while building A. O. Smith brand
recognition in the residential and commercial markets. The Chinese water heater
market is predominantly comprised of electric wall-hung, gas tankless, combi-
boiler, heat pump and solar water heaters. We believe we are one of the leading
suppliers of water heaters to the residential market in China in dollar terms. We
manufacture and market water treatment products, primarily residential reverse
osmosis products. We also manufacture and market air purification products in
China.

-17-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 18 of 32 Document 1
We sell water heaters in more than 9,000 retail outlets in China, of which
over 2,800 exclusively sell our products, Our water treatment products and air
purification products are sold in over 7,500 and 3,500 retail outlets in China,
respectively.

41. The Form 10-K also stated that the primary driver of A.O. Smith’s favorable 2018
financial and operating results was the Company’s success in China. It stated in pertinent part:

RESULTS OF OPERATIONS

Our sales in 2018 were a Company record $3,188 million surpassing 2017
sales of $2,997 million by 6.4 percent. The increase in sales in 2018 was primarily
due to pricing actions related to higher steel costs and higher sales of boilers and
residential water heaters in the U.S. as well as higher sales of water treatment
products in China. Our global water treatment sales grew to approximately $400
million in 2018. Sales in China grew four percent in 2018. Excluding the impact
of the appreciation of the U.S. dollar against the Chinese currency, our sales in
China increased almost two percent in 2018. Our sales in 2017 were higher than
2016 sales of $2,686 million by 11.6 percent, primarily due to higher sales in China
as well as higher sales of water heaters and boilers in North America. Our sales in
China grew 15.9 percent in 2017 to over $1 billion, and excluding the impact of the
appreciation of the U.S. dollar against the Chinese currency, sales in China grew
17.9 percent in 2017 compared to 2016.

42. The statements referenced in §16-41 above were materially false and/or
misleading when made because they failed to disclose adverse facts pertaining to the Company’s
business, operations and financial condition, which were known to or recklessly disregarded by
defendants as follows:

(a) that A.O. Smith had undisclosed business connections and entanglements
with UTP through which it funneled up to 75% of its China product sales;

(b) that A.O. Smith had used UTP to engage in channel stuffing by artificially
inflating inventories purportedly sold through distributors that were not based on consumer
demand, thereby approximately doubling the normal level of inventory at such distributors;

(c) that A.O. Smith had used its UTP relationship to artificially inflate the sales
figures it reported to investors by as much as 8% and to conceal worsening sales trends that the
Company was experiencing in China;

-18-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 19 of 32 Document 1
(d) that A.O. Smith’s sales growth had been primarily in lower margin products
as its higher priced products were being undercut by competition in “second-tier” Chinese cities,
causing the Company to experience significant margin pressures;

(e) that A.O. Smith had increased its cash reserves in China to over $530
million in furtherance of its channel stuffing and sales manipulation scheme, encumbering the
Company’s ability to repatriate the cash or use it for capital expenditures; and

(f) that, as a result of (a)-(e) above, A.O. Smith’s business, operations, and
prospects were significantly worse than publicly represented and the Company was poised for
sales and earnings declines in China, its most important international market.

43. In addition, Item 303 of SEC Regulation S-K, 17 C.F.R. §229.303(a)(3)(i) (“Item
303”) required the 2016 Form 10-K, 2017 Form 10-K and 2018 Form 10-K to “[d]escribe any
known trends or uncertainties that have had or that the registrant reasonably expects will have a
material favorable or unfavorable impact on net sales or revenues or income from continuing
operations.” Defendants’ failure to disclose their use of an undisclosed distribution partner to
engage in channel stuffing and to artificially inflate A.O. Smith’s China sales and earnings results
was a violation of Item 303 because it was a known trend and uncertainty that was likely to, and
did, have a material unfavorable impact on the Company’s revenues and income from continuing
operations.

44, Then, on April 30, 2019, A.O. Smith reported disappointing financial results for its
first fiscal quarter of 2019. Quarterly sales declined 5% to $748.2 million, while net quarterly
earnings declined approximately 7% to $89.3 million. The primary reasons for the disappointing
results were adverse business trends in China and plummeting Chinese sales, which had been
masked by defendants’ prior misstatements. Quarterly sales in A.O. Smith’s Rest of World
segment fell 21% to $232.1 million, including an 18% decline in Chinese sales on a local currency

-19-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 20 of 32 Document 1
basis. Even more shocking, quarterly earnings for the segment fell more than 65% year-over-year

to only $12.3 million.

45. On this news, the price of A.O. Smith common stock fell 6% to $52.57 per share
on abnormally high volume of over 4.8 million shares.

46. | However, because investors did not know the full truth about A.O. Smith’s use of
an undisclosed distribution partner to inflate its earnings and sales results in China, the price of
A.O. Smith stock remained artificially inflated. Instead, defendants continued to conceal the
scheme, for example by playing off, during an April 30, 2019 earnings call, the weakness in China
as temporary and related to macro events with improvement expected in the second half of the

year.

47. Then, on May 16, 2019, J Capital Research USA LLC issued a scathing report on
A.O. Smith’s China operations and undisclosed relationship with UTP (the “J Capital Report”).
The 66-page report charged A.O. Smith with inflating its sales and earnings figures and concealing
adverse business trends in China through its undisclosed distributor relationship with UTP. The
report also stated that A.O. Smith’s purported $539 million in cash in China had been tied up in
the scheme. The report summarized its findings in part as follows:

Pleading the fifth on China operations: Despite never appearing in the
financial filings or being mentioned on conference calls, Jiangsu UTP Supply Chain
is involved in almost every aspect of A.O. Smith’s China business. The relationship
is public knowledge in China. UTP’s involvement spans the acquisition of raw
materials, the hiring of labor, potentially co-owning factories, marketing, and most
notably “accepting” inventory and financing AOS distributors. We estimate that
UTP may be responsible for as much as 75% of AOS China sales.

The UTP relationship has obscured China business performance and
financial statements: The UTP partnership has allowed AOS to inflate gross
margins and mask the actual China revenue slowdown through distributer-financed
channel stuffing. We also believe that the irreconcilable capex, R&D and asset
inventory accounts are being used as cookie jars to preserve the “integrity” of the
financial statements while hiding UTP’s involvement. Our detailed distributor
channel checks indicate China revenue will fall by as much as 21% in 2019 vs
management’s claims of a 6-8% decline.

-20-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 21 of 32 Document 1
Is the cash really there? We believe that A.O. Smith does not actually
have access to $539 mln that reportedly sits in China — about 84% of the company’s
total cash at yearend 2018. We have conducted dozens of interviews in China and
believe that AOS may have used its cash for distributor loans to prop up sales. That
would mean the money is in escrow and cannot be touched until loans are repaid.
What’s more, distributor loans are at risk in a weakening market. Chinese
distributors of AOS products — financially imperiled companies — are being
financed at 18% to take AOS inventory, and many are holding six months of
inventory. These companies are at risk of default - and AOS could be on the hook.

China headwinds are everywhere: In Q1, AOS reported a 66% drop in
Rest of World earnings due to China declines but said the drop is temporary. We
disagree. During China’s boom years, AOS benefited from selling a premium
product at a mid to high price point through direct channels in Tier | cities. To
offset numerous steel and rental price increases, AOS has continuously increased
the price of its heaters, until the appliances reached a price point unobtainable for
some of the original purchase base. The higher-priced product has been a
particularly poor fit for Tier 2-4 cities, the next leg of AOS’s China growth strategy,
and the price-sensitive online channel continues to take share from the direct
channel. AOS has recently launched new products at their original price points, but
these “startups” are just ramping up and will carry much lower margins for the
foreseeable future. Distributors believe the new product releases are just a way to
discount old stock and force new inventory into the channels. These
product/channel challenges are presently being compounded by a weakening
Chinese economy and the U.S.-China trade spat’s impact on selling an American-
branded product in China.

48. On this news, the price of A.O. Smith common stock fell 6% to $45.12 per share
on abnormally high volume of over 13.5 million shares.

49. Although the J Capital Report was issued by a research firm with an apparent short
interest in A.O. Smith stock, the report was well documented and supported with photographs,
“dozens” of witness interviews, government records and other information that supported its
allegations. An additional research firm, Spruce Point Capital, also issued a series of tweets
supporting the reports allegations and conclusions.

50. | While A.O. Smith issued a press release purportedly denying the allegations, in so
doing it admitted that the Company did in fact have substantial business interests in China with
UTP. Following this unsatisfactory response by the Company, the price of A.O. Smith stock did
not recover, but instead continued to fall closing at $43.26 per share on May 20, 2019, 36% below

-21-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 22 of 32 Document 1
the Class Period high of more than $68 per share. At least one analyst firm also subsequently
downgraded the stock. The market reaction to A.O. Smith’s attempted denials lends further
credibility to the J Capital Report.

51. As aresult of defendants’ wrongful acts and omissions, plaintiff and the Class
purchased A.O. Smith common stock at artificially inflated prices and suffered significant losses
and were damaged thereby.

NO SAFE HARBOR

52. Defendants’ “Safe Harbor” warnings accompanying A.O. Smith’s reportedly
forward-looking statements (“FLS”) issued during the Class Period were ineffective to shield those
statements from liability. Because most of the false and misleading statements related to existing
facts or conditions, the Safe Harbor has no applicability. To the extent that known trends should
have been included in the Company’s financial reports prepared in accordance with Generally
Accepted Accounting Principles (“GAAP”), they are excluded from the protection of the statutory
Safe Harbor. 15 U.S.C. §78u-5(b)(2)(A).

53. The defendants are also liable for any false or misleading FLS pleaded because, at
the time each FLS was made, the speaker knew the FLS was false or misleading and the FLS was
authorized and/or approved by an executive officer and/or director of A.O. Smith who knew that
the FLS was false. In addition, the FLS were contradicted by existing, undisclosed material facts
that were required to be disclosed so that the FLS would not be misleading. Finally, most of the
purported “Safe Harbor” warnings were themselves misleading because they warned of “risks”
that had already materialized or failed to provide any meaningful disclosures of the relevant risks.

ADDITIONAL SCIENTER ALLEGATIONS

54. As alleged herein, defendants acted with scienter in that defendants knew that the
public documents and statements issued or disseminated in the name of the Company were

materially false and misleading; knew that such statements or documents would be issued or
-22-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 23 of 32 Document 1
disseminated to the investing public; and knowingly and substantially participated or acquiesced
in the issuance or dissemination of such statements or documents and actions intended to
manipulate the market price of A.O. Smith common stock as primary violations of the federal
securities laws. As set forth elsewhere herein in detail, defendants, by virtue of their receipt of
information reflecting the true facts regarding A.O. Smith, their control over, and/or receipt or
modification of A.O. Smith’s allegedly materially misleading misstatements, and/or their
associations with the Company which made them privy to confidential proprietary information
concerning A.O. Smith, participated in the fraudulent scheme alleged herein.

55. The adverse developments at issue also impacted the Company’s most important
revenue streams and derived from the Company’s most important international market, China.
The undisclosed adverse facts also involved the Company’s most important partner in China, UTP,
who by some estimates accounted for 75% of A.O. Smith’s China sales. Furthermore, A.O. Smith
has expressly stated that the Company’s China operations were overseen by the Individual
Defendants as the Company’s top executives during the Class Period and, further, that their
involvement included hands-on oversight and business trips to China. As such, the Individual
Defendants knew or were reckless in not knowing of the undisclosed facts detailed herein.

LOSS CAUSATION

56. | During the Class Period, as detailed herein, defendants engaged in a scheme to
deceive the market and a course of conduct that artificially inflated the prices of A.O. Smith
common stock and operated as a fraud or deceit on purchasers of A.O. Smith common stock. As
detailed above, when the truth about A.O. Smith’s misconduct was revealed over time, the value
of the Company’s stock declined precipitously as the prior artificial inflation no longer propped
up the stock’s prices. The declines in the price of A.O. Smith common stock were the direct result
of the nature and extent of defendants’ fraud finally being revealed to investors and the market.

-23-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 24 of 32 Document 1
The timing and magnitude of the stock price declines negate any inference that the losses suffered
by plaintiff and other members of the Class were caused by changed market conditions,
macroeconomic or industry factors, or company-specific facts unrelated to the defendants’
fraudulent conduct. The economic loss, i.e., damages, suffered by plaintiff and other Class
members, was a direct result of defendants’ fraudulent scheme to artificially inflate the prices of
the Company’s stock and the subsequent significant decline in the value of the Company’s stock
when defendants’ prior misrepresentations and other fraudulent conduct were revealed.

57. At all relevant times, defendants’ materially false and misleading statements or
omissions alleged herein directly or proximately caused the damages suffered by plaintiff and the
other Class members. Those statements were materially false and misleading through their failure
to disclose a true and accurate picture of A.O. Smith’s business, operations and financial condition,
as alleged herein. Throughout the Class Period, defendants issued materially false and misleading
statements and omitted material facts necessary to make defendants’ statements not false or
misleading, causing the prices of A.O. Smith’s common stock to be artificially inflated. Plaintiff
and other Class members purchased A.O. Smith stock at those artificially inflated prices, causing

them to suffer damages as complained of herein.

APPLICABILITY OF PRESUMPTION OF RELIANCE:
FRAUD-ON-THE-MARKET DOCTRINE

58. At all relevant times, the market for A.O. Smith common stock was an efficient
market for the following reasons, among others:
(a) A.O. Smith stock met the requirements for listing, and was listed and
actively traded on the NYSE, a highly efficient and automated market;
(b) according to the Company’s Form 10-Q, filed on May 9, 2019, the
Company had approximately 141 million common shares outstanding as of April 30, 2019,

demonstrating a very active and broad market for A.O. Smith common stock;

-24-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 25 of 32 Document 1
(c) as a regulated issuer, A.O. Smith filed periodic public reports with the SEC;

(d)  A.O. Smith regularly communicated with public investors via established
market communication mechanisms, including regular disseminations of press releases on the
national circuits of major newswire services, the Internet and other wide-ranging public
disclosures; and

(e) unexpected material news about A.O. Smith was rapidly reflected in and
incorporated into the Company’s stock price during the Class Period.

59. As arresult of the foregoing, the market for A.O. Smith common stock promptly
digested current information regarding A.O. Smith from publicly available sources and reflected
such information in A.O. Smith’s stock prices. Under these circumstances, all purchasers of A.O.
Smith common stock during the Class Period suffered similar injury through their purchase of
A.O. Smith common stock at artificially inflated prices, and a presumption of reliance applies.

CLASS ACTION ALLEGATIONS

60. This is a class action on behalf of all purchasers of A.O. Smith common stock
during the Class Period who were damaged thereby (the “Class”). Excluded from the Class are
defendants and their families, the officers and directors of the Company, at all relevant times,
members of their immediate families and their legal representatives, heirs, successors or assigns,
and any entity in which defendants have or had a controlling interest.

61. Common questions of law and fact predominate and include: (a) whether
defendants violated the Exchange Act; (b) whether defendants omitted and/or misrepresented
material facts; (c) whether defendants knew or recklessly disregarded that their statements were
false; (d) whether the prices of A.O. Smith common stock were artificially inflated during the

Class Period; and (e) the extent of and appropriate measure of damages.

-25-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 26 of 32 Document 1
62. The members of the Class are so numerous that joinder of all members is
impracticable. Throughout the Class Period, shares of A.O. Smith common stock were actively
traded on the NYSE. Upon information and belief, these shares are held by hundreds or thousands
of individuals located geographically throughout the country.

63. Plaintiffs claims are typical of those of the Class. Prosecution of individual actions
would create a risk of inconsistent adjudications. Plaintiff will adequately protect the interests of
the Class. A class action is superior to other available methods for the fair and efficient
adjudication of this controversy.

COUNT I

For Violation of §10(b) of the Exchange Act and Rule 10b-5
Against All Defendants

64. ‘Plaintiff incorporates {1-63 by reference.

65. During the Class Period, defendants disseminated or approved the false or
misleading statements specified above, which they knew or recklessly disregarded were
misleading in that they contained misrepresentations and failed to disclose material facts necessary
in order to make the statements made, in light of the circumstances under which they were made,
not misleading.

66. Defendants violated §10(b) of the Exchange Act and Rule 10b-5 in that they,
directly and indirectly, by the use of the means or instrumentality of interstate commerce, or the
mails or facility of a national securities exchange:

(a) employed devices, schemes and artifices to defraud;
(b) made untrue statements of material facts or omitted to state material facts
necessary in order to make the statements made, in light of the circumstances under which they

were made, not misleading; or

-26-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 27 of 32 Document 1
(c) engaged in acts, practices and a course of business that operated as a fraud
or deceit upon plaintiff and others similarly situated in connection with their purchases of A.O.
Smith common stock during the Class Period.

67. Plaintiff and the Class have suffered damages in that, in reliance on the integrity of
the market, they paid artificially inflated prices for A.O. Smith common stock. Plaintiff and the
Class would not have purchased A.O. Smith common stock at the prices they paid, or at all, if they
had been aware that the market prices had been artificially and falsely inflated by defendants’

misleading statements.

68. By virtue of the foregoing, defendants have violated §10(b) of the Exchange Act,
and Rule 10b-5 promulgated thereunder.

69. Asadirect and proximate result of defendants’ wrongful conduct, plaintiff and the
other members of the Class suffered damages in connection with their purchases of A.O. Smith
common stock during the Class Period.

COUNT II

For Violation of §20(a) of the Exchange Act
Against the Individual Defendants

70. Plaintiff incorporates {1-69 by reference.

71. During the Class Period, the Individual Defendants acted as controlling persons of
A.O. Smith within the meaning of §20(a) of the Exchange Act. By virtue of their share ownership,
executive and Board positions, and their culpable participation, as alleged above, the Individual
Defendants had the power to influence and control and did, directly or indirectly, influence and
control the decision-making of the Company, including the content and dissemination of the
various statements which plaintiff contends were false and misleading as detailed herein.

72. The Individual Defendants were provided with or had unlimited access to the
Company’s internal reports, press releases, public filings, and other statements alleged by plaintiff

-27-
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 28 of 32 Document 1
to be misleading prior to or shortly after these statements were issued, and had the ability to prevent
the issuance of the statements or cause them to be corrected. In particular, the Individual
Defendants had direct involvement in and responsibility over the day-to-day operations of the
Company and, therefore, are presumed to have had the power to control or influence the particular
transactions giving rise to the securities violations as alleged herein.

73. By reason of such wrongful conduct, the Individual Defendants are liable pursuant
to §20(a) of the Exchange Act.

74. | Asadirect and proximate result of these defendants’ wrongful conduct, plaintiff
and the other members of the Class suffered damages in connection with their purchases of the
Company’s common stock during the Class Period.

PRAYER FOR RELIEF

WHEREFORE, plaintiff prays for judgment as follows:

A. Determining that this action is a proper class action, designating plaintiff as Lead
Plaintiff and certifying plaintiff as a Class representative under Rule 23 of the Federal Rules of
Civil Procedure and plaintiff's counsel as Lead Counsel;

B. Awarding compensatory damages in favor of plaintiff and the other Class members
against all defendants, jointly and severally, for all damages sustained as a result of defendants’
wrongdoing, in an amount to be proven at trial, including interest thereon;

C. Awarding plaintiff and the Class their reasonable costs and expenses incurred in
this action, including counsel fees and expert fees; and

D. Awarding such other and further relief as the Court may deem just and proper.

- 28 -
Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 29 of 32 Document 1
JURY DEMAND

Plaintiff demands a trial by jury.

DATED: May 28, 2019

MALLERY & ZIMMERMAN S.C.
K. SCOTT WAGNER

Electronically signed by K. Scott Wagner
K. SCOTT WAGNER (SBN 1004668)
SHAUNA D. MANION (SBN 1091704)

731 North Jackson Street, Suite 900
Milwaukee, WI 53202

Telephone: 414/271-2424
414/271-8678 (fax)
swagner@mzmilw.com

ROBBINS GELLER RUDMAN

& DOWD LLP
BRIAN E. COCHRAN
200 South Wacker Drive, 31st Floor
Chicago, IL 60606
Telephone: 312/674-4674
312/674-4676 (fax)
beochran@rgrdlaw.com

ROBBINS GELLER RUDMAN
& DOWD LLP

SAMUEL H. RUDMAN

58 South Service Road, Suite 200

Melville, NY 11747

Telephone: 631/367-7100

631/367-1173 (fax)

srudman@rerdlaw.com

HOLZER & HOLZER, LLC
COREY D. HOLZER

1200 Ashwood Parkway, Suite 410
Atlanta, GA 30338

Telephone: 770/392-0090
770/392-0029 (fax)
cholzer@holzerlaw.com

Attorneys for Plaintiff

-29-

Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 30 of 32 Document 1
CERTIFICATION OF NAMED PLAINTIFF
PURSUANT TO FEDE SECURITIES L,

HENRY BLEIER (‘Plaintiff’) declares:

1. Plaintiff has reviewed a complaint and authorized its filing.

2. Plaintiff did not acquire the security that is the subject of this action at
the direction of plaintiff's counsel or in order to participate in this private action or
any other litigation under the federal securities laws.

3. Plaintiff is willing to serve as a representative party on behalf of the
class, including providing testimony at deposition and trial, if necessary.

4. Plaintiff has made the following transaction(s) during the Class Period

in the securities that are the subject of this action:

 

 

 

 

 

 

 

 

 

 

 

 

Acquisitions: Number of Shares Acquisition Price Per
Date Acquired Acquired Share
04/11/19 160 shares $54.87
04/16/19 140 shares $55.87
04/18/19 169 shares $56.41
04/18/19 333 shares $56.33

Sales: Number of Shares Selling Price Per

Date Sold Sold Share
05/16/19 $02 shares $43.17

5. Plaintiff has not sought to serve or served as a representative party in

a class action that was filed under the federal securities laws within the three-year

period prior to the date of this Certification except as detailed below:

6.

None.

Plaintiff will not accept any payment for serving as a representative

party on behalf of the class beyond the Plaintiffs pro rata share of any recovery,

A.O. SMITH

Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 31 of 32 Document 1

 
except such reasonable costs and expenses (including lost wages) directly relating
to the representation of the class as ordered or approved by the court.

I declare under penalty of perjury that the foregoing is true and correct.
Executed this 7° _ day of May, 2019.

[fay Ber
HE R

-2-
AO. SMITH

Case 2:19-cv-00786-NJ_ Filed 05/28/19 Page 32 of 32 Document 1
